Mr. Chief Justice Chase
delivered the opinion of the- court.
This is a motion to dismiss the writ of error by which the cause is brought here from the Supreme Court of the Territory.
Mr. A. G. Thurman, Mr. B. N. Baskin, Mr. T. W. Bartley, and Mr. F. P. Stanton for the motion.
. Mr. J. M. Carlisle and Mr. John Titus opposing.
The writ of error describes the judgment as rendered in favor of Tootle, Leach & Co., without naming the persons who composed the firm. But it has been often held that such a writ is irregular and that this court will not undertake to review' a judgment thus described. The cases are cited in Mussina v. Cavazos, 6 Wall. 355, and need not be more particularly referred to.

The motion to dismiss the writ must be allowed.